Citation Nr: 0719551	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-39 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served with the Utah Air National Guard for about 
forty years, to include periods of active duty, active duty 
for training, and inactive duty for training.  He served on 
active duty from January 1966 to May 1966 and several periods 
of two-week active duty in 1990 and 1991 in support of 
Operation Desert Shield/Storm, retiring in 2003.

The veteran presented sworn testimony in support of his 
appeal during a personal hearing held before the undersigned 
Veterans Law Judge in March 2006.  Following the hearing, the 
veteran submitted additional written argument, a doctor's 
opinion supporting his claim, and copies of National Guard 
personnel records for consideration by the Board of Veterans' 
Appeals (Board).  He also provided a waiver of original RO 
review with regard to this new evidence.

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral carpal tunnel syndrome 
was denied by the RO in a July 2003 decision and the veteran 
did not appeal this denial. 

2.  Evidence received since that time is relevant and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating action denying service connection 
for carpal tunnel syndrome is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the 
previously-denied claim for entitlement to service connection 
for bilateral carpal tunnel syndrome has been presented and 
the claim is reopened.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2006), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for carpal tunnel syndrome and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Inactive duty training means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Service connection for bilateral carpal tunnel syndrome was 
denied by the RO in a July 2003 decision.  The veteran did 
not appeal this decision and it thus became final one year 
after he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

Where a final decision exists on a given claim, that claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered by the 
Board.  The exception is that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Therefore, once a decision becomes final, "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  The Court has held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  When new and 
material evidence has not been submitted in a previously 
disallowed claim "[f]urther analysis . . . is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

When the RO denied service connection for carpal tunnel 
syndrome in July 2003, the evidence of record included the 
veteran's service medical records and the veteran's own 
contentions.  The service medical records reflected normal 
upper extremities on routine annual medical examinations and 
no complaints suggestive of carpal tunnel syndrome.  Based 
upon review of this evidence, the RO held that carpal tunnel 
syndrome was not first manifested during National Guard 
service or otherwise related to service.  

Thus, for the veteran to prevail in his attempt to reopen the 
previous denial, newly-submitted evidence, by itself or when 
considered with previous evidence of record, would have to 
relate to an unestablished fact necessary to substantiate the 
claim and must raise a reasonable possibility of 
substantiating the claim.  In other words, newly-submitted 
evidence would have to tend to show a relationship between 
the veteran's carpal tunnel syndrome and his National Guard 
service for such evidence to warrant reopening the 
previously-denied claim under the criteria set forth at 
38 C.F.R. § 3.156.  

Since the final denial in July 2003, the veteran has 
submitted two physicians' opinions, both to the effect that 
the veteran's carpal tunnel syndrome was caused by his 
responsibilities in the National Guard and on active duty.  
He also provided sworn testimony during a March 2006 hearing.  
At that time he testified as to the repetitive nature of the 
activities he performed with his hands and wrists during 
active duty.  He also explained that his "day job," 
involved working as a civilian for the Air National Guard, 
performing essentially the same duties as he did when on 
active duty and active duty for training.  

Upon review, the Board finds that the newly-submitted medical 
opinions are probative and directly material to the question 
of whether a relationship exists between the veteran's 
National Guard service and his currently-shown bilateral 
carpal tunnel syndrome.  The veteran's own testimony, as it 
provides further information as to the nature of his duties, 
both in and out of the National Guard, is likewise pertinent 
to the "unestablished facts" which formed the basis of the 
prior denial.  Thus, the Board holds that the veteran's claim 
for service connection for bilateral carpal tunnel syndrome 
is reopened.  

As noted above, the Board determines that further evidentiary 
development is required before a fully-informed decision on 
the merits of his claim may be reached.  Further appellate 
review will be deferred until this development has been 
accomplished.


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen a claim for entitlement to 
service connection for bilateral carpal tunnel syndrome is 
granted; to this extent only, the veteran's appeal is 
granted.


REMAND

In support of his attempt to reopen the previously-denied 
claim, the veteran submitted copies of VA treatment records 
showing testing and diagnosis of carpal tunnel syndrome.  The 
records also show that he carries a diagnosis of diabetes 
insipidus and that he has some nerve symptoms including 
numbness in his legs as well as his wrists and hands.  

In addition to establishing the presence of carpal tunnel 
syndrome, the VA records show that the veteran receives 
regular treatment by the VA.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Because the veteran's VA medical records may reveal helpful 
information as to the etiology of his carpal tunnel syndrome, 
these records must be obtained prior to further appellate 
review.

In light of the veteran's complex medical situation, the 
Board deems that an informed medical opinion as to the cause 
of his bilateral carpal tunnel syndrome would be helpful to 
the resolution of his claim for service connection.  
Therefore, the veteran should be scheduled for a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
Salt Lake VA medical treatment afforded 
to the veteran for inclusion in the file.  

2.  The veteran should be afforded a VA 
neurologic examination to identify the 
etiology of the veteran's bilateral 
carpal tunnel syndrome.  The claims 
folder, including the VA treatment 
records obtained pursuant to the above 
request, should be made available to the 
examiner for review before the 
examination.  Any tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to indicate whether there is a 50 percent 
probability or greater that bilateral 
carpal tunnel syndrome is related to his 
service, in light of his medical and 
occupational history.  The complete 
rationale for all opinions expressed 
should be fully explained.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


